988 F.2d 129
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ralph LANGSTON and Evergreen Equipment, Inc., Plaintiffs-Appellants,v.SOUTHWESTERN BELL TELEPHONE COMPANY, Defendant-Appellee.
No. 90-1404.
United States Court of Appeals, Federal Circuit.
Jan. 7, 1993.

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
Upon review of the file in this case,

IT IS ORDERED THAT:

3
(1) Ralph Langston and Evergreen Equipment, Inc's appeal is dismissed.


4
(2) Each side shall bear its own costs.